Citation Nr: 1044240	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for dental trauma due to 
service-connected status post left cerebrovascular accident 
(CVA).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 1993.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit sought on appeal.  

In February 2010, the Veteran presented testimony at a personal 
hearing conducted at the St. Petersburg RO before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of this 
personal hearing is in the Veteran's claims folder.

After the Veteran filed his claim in July 2007, VA sent him a 
letter noting that claims concerning dental treatment are under 
the jurisdiction of the VAMC and informed him that they had 
referred the portion of his claim that relates to dental 
treatment.  The Board observes that a claim for service 
connection is also considered a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  
However, the Board does not observe a decision denying the dental 
treatment portion of the Veteran's claim.  Accordingly, the 
issue of eligibility for dental treatment has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla, or loss of teeth due to the 
loss of substance of body of maxilla or mandible has not been 
shown.


CONCLUSION OF LAW

The criteria for service connection for dental trauma due to 
service-connected status post left cerebrovascular accident have 
not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in August 2007 with regard to the 
claim.  The letter addressed all of the notice elements and was 
sent prior to the initial unfavorable decision by the AOJ in 
November 2007.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records as 
well as all identified VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  Additionally, his Social Security 
Administration (SSA) disability records were obtained in May 2008 
and were also reviewed.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is not 
needed in this case because there is no evidence of a current 
disability that falls under the provisions of 38 C.F.R. 
§§ 3.381(a); 4.150.  There is no evidence that any of the 
Veteran's teeth were lost due to loss of substance of body of 
maxilla or mandible, nor was there evidence of impairment of the 
mandible, loss of a portion of the ramus, or loss of a portion of 
the maxilla which is needed for entitlement to service 
connection.  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

The Veteran contends that during his service-connected CVA, he 
fell and hit his mouth on his dresser.  He testified that the 
fall loosened his teeth and then they subsequently fell out.  

The Veteran is not asserting, nor does the evidence show, that 
there is any association between the Veteran's teeth and his 
military service.  There is no indication that any of the 
Veteran's teeth were damaged by any dental work during service.

Under current VA regulations, compensation is only available for 
certain types of dental and oral conditions, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is 
available for loss of teeth if such is due to loss of substance 
of body of maxilla or mandible, only if such bone loss is due to 
trauma or osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, as such loss is not 
considered disabling.  Id. at Note.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  As 
stated in the introduction, the claim for eligibility for 
outpatient dental treatment is being referred to the RO.

In this case, there is no indication of impairment of the 
mandible, loss of a portion of the ramus, and loss of a portion 
of the maxilla, or loss of teeth due to the loss of substance of 
body of maxilla or mandible.  There is also no evidence of 
osteomyelitis.  In this regard, the medical evidence indicates 
that the Veteran had a CVA in January 2006.  VA medical records 
show that in February 2006, the Veteran was observed to have poor 
oral hygiene and periodontal disease.  In July 2007, he was 
observed to have a very loose front tooth.  The Board is 
conceding for purposes of this claim that the Veteran did fall 
and hit his mouth on a dresser during his service-connected CVA.  
However, there is no indication that he has lost the substance of 
the body of maxilla or mandible as a result of this fall.  Under 
these circumstances, service connection for a dental disability 
for VA compensation purposes is not warranted.  As noted, 
replaceable missing teeth are not considered disabling for VA 
disability compensation purposes.  See 38 C.F.R. § 3.381(a); see 
also 38 C.F.R. § 4.150.  Consequently, the claim must be denied.  


ORDER

Entitlement to service connection for dental trauma due to 
service-connected status post left CVA is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


